Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Status of Application
1.	Applicants’ arguments/remarks filed 20 October 2021 are acknowledged.   Claims 1-3 and 5-21 are currently pending.  Claim 4 is canceled. Claim 13 is currently amended.  Claims 1-3, 5-12, and 20 were previously withdrawn.  Claims 13-19 and 21 are examined on the merits within. 

Modified Rejections
Claim Rejections – 35 U.S.C. 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 13-19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simon et al. (U.S. Patent No. 8,263,112).
	Regarding instant claim 13, Simon et al. teach a method and material for removing fluid from the intestinal tract of a host and useful for treating animals suffering from fluid overload states.  The method includes super absorbent acrylic acid polymers in bead form.  The polymers may include functional groups for selectively removing blood borne waste products.  See abstract.  Simon et al. teach treating congestive heart failure.  See column 1, lines 15-64 and claim 1.  The polymer is capable of absorbing at least 20 times its weight in physiological saline.  See claim 3.  
	Regarding instant claim 14, Example 3 administers the composition to dogs. 
	Regarding instant claim 15, Example 3 comprises administering 1 g of the polymer from Example 1 per kg body weight per day in two divided doses given with food. This equates to about 0.45 g/lb.  
	Regarding instant claim 16, 0.45g/lb equates to 31.5 g for a 70 lb dog.  
	Regarding instant claim 17, the polymer is administered with food which is commonly known to comprise fat. 
	Regarding instant claim 18, the polymer is suspended in soy oil.  See Example 5. 
	Regarding instant claim 19, Example 3 comprises administering 1 g of the polymer from Example 1 per kg body weight per day in two divided doses given with food.
	Regarding instant claim 21, the polymer includes functional groups such as aldehyde groups for binding urea.  See column 8, lines 23-43. 
	It would have been well within the purview of the skilled artisan as of the effective filing date of the invention to modify the amount of water absorbing polymer to optimize the desired effect based on the amount of fluid overload of the animal.  

4.	Claims 13-14, 18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leadbetter et al. (U.S. Patent Application Publication No. 2015/0336892).
	Regarding instant claims 13-14 and 21, Leadbetter et al. teach compounds and methods of treatment of disorders associated with fluid retention such as in congestive heart failure.  See 
	Regarding instant claim 18, the composition can be combined with a fatty oil and additional fillers.  See paragraph [0288]. 
	It would have been well within the purview of the skilled artisan as of the effective filing date of the invention to modify the amount of water absorbing polymer to optimize the desired effect based on the amount of fluid overload of the animal. 
 
5.	Claims 15-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leadbetter et al. (U.S. Patent Application Publication No. 2015/0336892) as applied to claims 13-14, 18 and 21 above and further in view of Simon et al. (U.S. Patent No. 8,263,112).
	Leadbetter et al. do not teach the effective amount per pound, solid fat, or daily dosing.
	Simon et al. teach a method and material for removing fluid from the intestinal tract of a host and useful for treating animals suffering from fluid overload states.  The method includes super absorbent acrylic acid polymers in bead form.  The polymers may include functional groups for selectively removing blood borne waste products.  See abstract.  Simon et al. teach treating congestive heart failure.  See column 1, lines 15-64 and claim 1.  The polymer is capable of absorbing at least 20 times its weight in physiological saline.  See claim 3.  Example 3 comprises 
	It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to administer a water absorbing polymer in amounts of 0.25 to 4 g and 2 to 60 g for a 70 lb dog once or twice a day since these are known effective quantities of water absorbing polymer for treating fluid overload in animals with congestive heart failure.  In addition, it would have been well within the purview of the skilled artisan to administer the composition with animal food (which comprises solid fat) as taught by Simon et al. for ease of administration.

Response to Arguments
	Applicants’ arguments filed 20 October 2021 have been fully considered but they are not persuasive. 
6.	Applicants argued, “The non-coated bead of Example 1 was used as a control and coating the bead is desired for safety and efficacy. The enteric coated formulation worked better than the non-coated formulation.  The Declaration states that it was surprising that the non-coated formulation worked as well as it does in dog and cats which have a different digestive system than humans.”
In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Thus this reads on instant claim 13.  Applicant argues that the effect was unexpected, however discovery of an unappreciated property is not novel. 
	In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.  Thus this rejection is maintained.

7.	Applicants argued, “The compound of claim 1 must be present with the fluid absorbent polymer in the prior art of Leadbetter.  The formulation is administered directly to the colon.  The Declaration states that the invention does not contain the compound of claim1.  If there is a polymer included, it needs to go directly to the colon implying an enteric coating.”
	In response to applicants’ arguments, the claims currently do not preclude additional agents.  Thus the compound of claim 1 (cited in Leadbetter) in combination with the fluid absorbent polymer reads on the instant claims. In addition, Leadbetter specifically states that the compound or composition can be administered orally, by rectal suppository or enema.  See 
	Thus this rejection is maintained.

8.	Applicants argued, “Simon teaches away from an uncoated polymer stating that coated polymers worked best. Leadbetter does not provide any reason that the non-coated polymer by itself in an oral solid form would be superior.”
	In response to applicants’ arguments, even if Simon teaches that the coated polymer performs better than the uncoated polymer, this is not a teaching away from using the uncoated polymer because it is not teaching that the uncoated polymer does not work.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.” In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).  The rejection of record cures the deficiencies of Leadbetter by making obvious the effective amount per pound, solid fat, and daily dosing as taught by Simon. Thus Leadbetter does not need to provide any reason that the non-coated polymer would be superior. 
	Thus this rejection is maintained. 




Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
10.	No claims are allowed at this time.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WORSHAM whose telephone number is (571)270-7434.  The examiner can normally be reached on Monday-Friday (8-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JESSICA WORSHAM/Primary Examiner, Art Unit 1615